DETAILED CORRESPONDENCE
This Office action is in response to the application filed 06/17/2021, with claims 1-4, 8-16, 32-34, and 39-42 pending and 5-7, 17-31 and 35-38 canceled. 	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/26/2020 (1of 2), 8/26/2020 (2 of 2), 02/17/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: the bullet symbols “-” and “o” on lines 3, 5, 6, and 8 are unnecessary.
Claim 3 is objected to because of the following informalities:  the abbreviation “FD” is not properly introduced and is unclear.  
Claim 12, line 2 it appears Applicant intended “modelled” to read -- modeled --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation “the swept area” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 8-16, and 39-42 are rejected for incorporating the error(s) of claims 1 by dependency. If Applicant disagrees, please indicate were in the specification this concept is described. Therefore, for the purpose of compact prosecution the claims are rejected below as best understood by the Examiner in view of the above 35 USC § 112 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8-16, 32-34, and 39-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1-4, 8-16, 32-34, and 39-42 are directed toward non-statutory subject matter, as shown below:
STEP 1: Does claims 1-4, 8-16, 32-34, and 39-42 fall within one of the statutory categories?  Yes.  The claims 1-4, 8-16, and 39-42 are directed toward a computer-implemented method of planning a path for a mobile robot, claim 32 is directed computer program product embodied in a non-transitory medium and claims 33-34 are direct to a system/apparatus.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1-4, 8-16, 32-34, and 39-42 are directed to an abstract idea. 
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
Thus, claims 1-4, 8-16, 32-34, and 39-42 are directed towards the abstract idea of a mathematical concept. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, claims 1-4, 8-16, 32-34, and 39-42 do not recite additional elements that integrate the judicial exception into a practical application.   
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1-4, 8-16, 32-34, and 39-42 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. 
STEP 2B: Does these claims recite additional elements that amount to significantly more than the judicial exception? No, the claims does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1-4, 8-16, 32-34, and 39-42 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Computing data is fundamental, i.e. WURC, activities performed by a computing unit.
Thus, since independent claims 1, 32 and 33 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 32 and 33 are directed towards non-statutory subject matter.
Furthermore, claims 2-4, 8-16, 34 and 39-42 are rejected under 35 USC § 101 by dependency upon claims independent claim 1 or 33.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-16, 32-34, and 39-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estkowski et al., US 2005/0216181, hereinafter “Estkowski”.

As per claim 1. A computer-implemented method of planning a path for a mobile robot in the presence of K obstacles where K is at least one, comprising:
 - determining, for each of the K obstacles, a shape Bk and a density function pk(x) representing the probabilistic position of said obstacle (Estkowski: see at least para. 28 teaches the shape Bk of the obstacle as a “state space for each obstacle to consist of all possible locations of the obstacle” which is probabilistic models of obstacle motion and location in state space. While “probability density function” is at least taught in para. 30); 
- repeating the following steps for at least two different paths (see at least claim 5 of the Estkowski reference which teaches “repeating one or more of steps (a)-(i) at predetermined time intervals as the vehicle moves along the at least one preferred trajectory path toward the goal for updating the at least one preferred trajectory path to compensate for motion of the plurality of dynamic objects.” Here this process can be for multiple path until the “preferred trajectory path” is determined.): 
o determining a choosing a path A, where A is the swept area A of the mobile robot along the path within a given time interval (Estkowski: see at least para. 37-39 and 112 which teaches planning a candidate path as a sequential path over time. Para. 58 decides a on a preferred route. Para. 85-88 teaches a time limit constraint for path planning which reads on the element of the path within a given time interval. The sweep area is taught in at least FIGS. 2A-2L); and 
o calculating based on the density function of each obstacle and the swept area A an upper bound on the total probability of at least one collision FD between the robot and the K obstacles (Estkowski: see at least para. 30-34 calculates the density function for each obstacle, while para. 47-48 describes a “path kill” which is projected to be a collision, and para. 57 discussion the concept of collision. FIGS. 2B-2L illustrates sweep areas). 
 
As per claim 2. Estkowski discloses the method according to claim 1 and further teaches comprising ranking the paths based on the upper bound of the total probability of at least one collision (Estkowski: see at least 57-59 taken together with 32, 48 70-71—teaches “upper bound” which read on this element).  

As per claim 3. Estkowski discloses the method according to claim 1, and further teaches wherein a path having the smallest FD, preferably having FD = 0, is selected for navigating the object mobile robot through the obstacles (Estkowski: see at least para. 8-11 along with 26-27 which teaches routing a vehicle/object mobile robot moving and stationary objects. While FD is calculated in at least para. 32).  

As per claim 4. Estkowski discloses the method according to claim 1 and further teaches wherein the upper bound is further based on the shapes of the obstacles (Estkowski: see at least para. 28 which define the “state space” which includes the dimension/shape of the object. The concept of “upper bound” is taught in at least para. 70-71).  
  
As per claim 8. Estkowski discloses the method according to claim 1, and further teaches further comprising the step of determining, for each obstacle and each path, whether its shape Bk lies inside the swept area A (Estkowski: FIGS. 1 and 2A-2I illustrates each obstacle and its shape along with para. 23 which teaches certain attributes can be assigned to the vehicles/objects 10, 20, 30, such as speed, heading, acceleration, etc. that can be considered when planning a path to avoid the vehicles/objects. Also, at least FIG. 2B shows the path in the swept area of the obstacle shape). 
 
As per claim 9. Estkowski discloses the method according to claim 8, and further teaches wherein the step of calculating the upper bound FD includes calculating the integral for the case when the shape BK lies outside the swept area
 
    PNG
    media_image1.png
    42
    169
    media_image1.png
    Greyscale
 
where 
    PNG
    media_image2.png
    20
    14
    media_image2.png
    Greyscale
Ao is the bounding contour of the swept area A, 
    PNG
    media_image2.png
    20
    14
    media_image2.png
    Greyscale
Ao(x) approximates a delta-function ridge along that contour, and Gσ is the second term which does not depend on the swept area A (Estkowski: see at least para. 30-36 which teaches the calculation of probability distributions correspond to obstacles in the state space. For each
obstacle O, assume there is a probability density function. Where there are probability measures for each bounded measurable function. The concept of “upper bound” is taught in at least para. 70-71. Whiles para. 74-75 teaches the edge length in relationship to the distribution space. Also, relevant are para. 112-115 and 138.).  

As per claim 10. Estkowski discloses the method according to claim 9, and further teaches wherein Gσ is calculated as follows: 

    PNG
    media_image3.png
    28
    151
    media_image3.png
    Greyscale

where 
    PNG
    media_image2.png
    20
    14
    media_image2.png
    Greyscale
Bko is a delta-function ridge along the bounding contour of the shape BK of the obstacle K and pk is a density function representing the probabilistic position of the obstacle at a canonical point in the obstacle (Estkowski: see at least para. 31-36 for the calculation along with FIGS. 2A-2I which best illustrates density function representing the probabilistic position of the obstacle at a canonical point in the obstacle. Also, see at least para. 28 which teaches the shape Bk of the obstacle as a “state space for each obstacle to consist of all possible locations of the obstacle” which is probabilistic models of obstacle motion and location in state space. While “probability density function” is at least taught in para. 30).

As per claim 11. Estkowski discloses the method according to claim 8, and further teaches the step of calculating the upper bound for the case when the shape BK lies inside the swept area comprises computing the 

    PNG
    media_image4.png
    84
    395
    media_image4.png
    Greyscale

where Ak = 1 / area(Bk), IBk is the indicator function of the shape Bk of the obstacle k and pk is a density function representing the probabilistic position of the obstacle at a canonical point of the obstacle (Estkowski: see at least para. 30-36 along with 63-66. The concept of “upper bound” is taught in at least para. 70-71).  

As per claim 12. Estkowski discloses the method according to one of the preceding claims claim 1, wherein each shape Bk is modelled as zero dimensional and the upper bound is given by
 
    PNG
    media_image5.png
    41
    103
    media_image5.png
    Greyscale
where 
  
    PNG
    media_image6.png
    25
    85
    media_image6.png
    Greyscale
 and IA (x) is an indicator function of the swept area A (Estkowski: see at least para. 30-36 along with 63-66. The concept of “upper bound” is taught in at least para. 70-71). 

As per claim 13. Estkowski discloses the claim 1, and further teaches wherein K>1, the method further comprising: 
computing at least one path independent function as a combination of the density functions for the K>1 obstacles (Estkowski: see at least para. 25-28 along with  30-34 calculates the density function for each obstacle); and 
for each of a plurality of candidate paths, determining the upper bound of the total probability of obstacle collision along that path, by integrating the path independent function over the swept area A of the mobile robot along that path within the given time interval (Estkowski: see at least para. 37 along with 46, 66, 75, 112 and  FIG. 7-8); 
wherein the path independent function is independent of the candidate path and the upper bound is computed for each candidate path without recomputing the path independent function (Estkowski: 70-75 teaches “upper bound” and 112).  

As per claim 14. Estkowski discloses the method according to claim 13, and further teaches wherein the upper bound for each candidate path is an upper bound on the sum of individual obstacle collision probabilities along that path, but is computed without determining any of the individual obstacle collision probabilities, and instead, by integrating the path independent function over the swept area (Estkowski: see at least para. 132 which teaches this element as such—“The integral (or sum of values over the domain) of a probability distribution function (PDF) has a value of one. If the domain is one dimensionally connected, then an X % confidence interval is a connected subset of the domain, over which the integral ( or sum of values over the domain) of the PDF have a value of X.” The concept of “upper bound” is taught in at least para. 70-71. Also, relates are para. 134-135).  

As per claim 15. Estkowski discloses the method according to one of the preceding claims claim 1, and further teaches wherein the K obstacles are identified using a perception module based on sensory input available to the mobile robot while mobile in its environment, or simulated sensory input (Estkowski: see at least para. 152-154 teaches various types of module, while para. 118 teaches that the paths are based on environmental conditions. Taken together these citation read on this limitation).  

As per claim 16. Estkowski discloses the method according to one of the preceding claims claim 1, and further teaches wherein the step of determining the shape BK comprises accessing a shape model for the obstacle (Estkowski: see at least para. 28 which teaches this element as such “[a] topological space of probability distributions over the state space can be defined along with probabilistic models of obstacle motion and location in state space”).  
  
As per claim 32. Estkowski discloses a computer program product comprising instructions embodied in non-transitory media that, when the instructions are executed by a computer, cause the computer to perform a method of planning a path for a mobile robot in the presence of K obstacles, where K is at least one, wherein each of the K obstacles has a shape model indicating a shape BK of the obstacle and a density function PK (x) representing the probabilistic position of said obstacle, the method comprising (see at least para. 151 along with claims 24-26 and FIG. 9 of the Estkowski reference which teaches a computer program product/instruction. Furthermore, claim 32 is the computer program product claim that executes the method of claim 1, therefore, claim 32 is rejected under the same rationale of claim 1. Para. 30-34 calculates the density function for each obstacle).

As per claim 33. Estkowski teaches a data processing system configured to plan a path for a mobile robot and comprising: a computer (see at least para. 151 along with claims 24-26 and FIG. 9  of the Estkowski reference which teaches system with a computer program product/instruction. Furthermore, claim 33 is the system claim that executes the method of claim 1, therefore, claim 33 is rejected under the same rationale of claim 1.)  

As per claim 34. Estkowski teaches a data processing system according to claim 33 and further teaches embodied in a simulator external to, or on board the mobile robot (Estkowski: see at least para. 155 along 24 and 150 with FIG. 9).  

As per claim 39. Estkowski discloses the method according to claim 13, and further teaches wherein calculating the upper bound comprises computing an integral of the product of a first term depending on the swept area A of the path and the path-independent function, the path-independent function calculated in an initial calculation and the upper bound then computed using the calculated second term for each different path (Estkowski: see at least para. 30-36 which teaches the calculation of probability distributions correspond to obstacles in the state space. For each obstacle O, assume there is a probability density function. Where there are probability measures for each bounded measurable function. Whiles para. 74-75 teaches the edge length in relationship to the distribution space. The concept of “upper bound” is taught in at least para. 70-71. Also, relevant are para. 112-115 and 138.).  

As per claim 40. Estkowski discloses the method according to claim 13, and further teaches wherein the path-independent function is determined as 
    PNG
    media_image7.png
    26
    152
    media_image7.png
    Greyscale
where 
    PNG
    media_image2.png
    20
    14
    media_image2.png
    Greyscale
Bk,σ is a delta-function ridge along a bounding contour of the shape BK of the obstacle k and pK is the density function for the obstacle k (Estkowski: see at least para. 30-35); and 
wherein the path-independent function G6 is integrated as                         
                            
                                ∫
                                
                                    A
                                    σ
                                    (
                                    r
                                    )
                                    G
                                    σ
                                    (
                                    r
                                    )
                                     
                                
                            
                        
                     where 
    PNG
    media_image2.png
    20
    14
    media_image2.png
    Greyscale
A0 is the bounding contour of the swept area A and 
    PNG
    media_image2.png
    20
    14
    media_image2.png
    Greyscale
A0 (x) approximates a delta- function ridge along that contour (Estkowski: para. 74-75 teaches the edge length in relationship to the distribution space. Also, relevant are para. 112-115 and 138.).  

As per claim 41.  Estkowski discloses the method of claim 13, further discloses wherein the path-independent function is determined as
 
    PNG
    media_image8.png
    41
    139
    media_image8.png
    Greyscale

where                         
                            
                                
                                    A
                                
                                
                                    k
                                
                            
                        
                    =                         
                            
                                
                                    1
                                
                                
                                    a
                                    r
                                    e
                                    a
                                    (
                                    B
                                    k
                                    )
                                
                            
                        
                     ,                         
                            
                                
                                    I
                                
                                
                                    
                                        
                                            B
                                        
                                        
                                            K
                                        
                                    
                                
                            
                        
                     is the indicator function of the shape Bk of the obstacle k and pk is the density function for the obstacle k (Estkowski: see at least para. 30-35); 
wherein G is integrated as                         
                            
                                ∫
                                
                                    I
                                    A
                                    
                                        
                                            r
                                        
                                    
                                    G
                                    (
                                    r
                                    )
                                
                            
                        
                     wherein IA is the indicator function for the swept area A (Estkowski: see at least para. 30-35). 
 
As per claim 42. Estkowski discloses the method according to claim 13, and furthermore teaches wherein a first path-independent function is determined as:
    PNG
    media_image9.png
    29
    637
    media_image9.png
    Greyscale
 shape BK of the obstacle k and pK is the density function for the obstacle k; and wherein the first 9061262.1Application No.: 16/976,0538 Docket No.: F0850.70001US00 Preliminary Amendment path-independent function Gσ is integrated as                         
                            
                                ∫
                                
                                    A
                                    σ
                                    (
                                    r
                                    )
                                    G
                                    σ
                                    (
                                    r
                                    )
                                     
                                
                            
                        
                    , where 
    PNG
    media_image2.png
    20
    14
    media_image2.png
    Greyscale
A0 is the bounding contour of the swept area A and 
    PNG
    media_image2.png
    20
    14
    media_image2.png
    Greyscale
A0 (x) approximates a delta-function ridge along that contour (Estkowski: see at least para. 30-36 which teaches the calculation of probability distributions correspond to obstacles in the state space. For each obstacle O, assume there is a probability density function. Where there are probability measures for each bounded measurable function. Whiles para. 74-75 teaches the edge length in relationship to the distribution space. ); and 
a second path-independent function is determined as:  
    PNG
    media_image10.png
    18
    135
    media_image10.png
    Greyscale
 where Ak = , Isk is the indicator function of the shape Bk of the obstacle k and pk is area(Bk) 'B the density function for the obstacle k (Estkowski: see at least para. 28 which teaches the shape Bk of the obstacle as a “state space for each obstacle to consist of all possible locations of the obstacle” which is probabilistic models of obstacle motion and location in state space. While “probability density function” is at least taught in para. 30-34); 
wherein G is integrated as f                         
                            
                                ∫
                                
                                    I
                                    A
                                    (
                                    r
                                    )
                                    G
                                    σ
                                    (
                                    r
                                    )
                                     
                                
                            
                        
                    , wherein IA is the indicator function for the swept area A (Estkowski: para. 112-115 and 138.); and 
wherein the path independent functions are integrated as follows in order to determine the upper bound:  
 
    PNG
    media_image11.png
    28
    232
    media_image11.png
    Greyscale
 (Estkowski: see at least para. 30-32. The concept of “upper bound” is taught in at least para. 70-71).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Guibas, Leonidas J., et al. “Bounded uncertainty roadmaps for path planning.” Algorithmic foundation of robotics VIII. Springer, Berlin, Heidelberg, 2009. 199-215. — “This paper describes a bounded uncertainty roadmap (BURM) and use it to extend sampling-based algorithms for planning under uncertainty in environment maps.”
Fulgenzi, Chiara, et al. “Probabilistic navigation in dynamic environment using rapidly-exploring random trees and gaussian processes.” 2008 IEEE/RSJ International Conference on Intelligent Robots and Systems. IEEE, 2008. — This paper describes a “navigation algorithm for dynamic, uncertain environment. Moving obstacles are supposed to move on typical patterns which are pre-learned and are represented by Gaussian processes. The planning algorithm is based on an extension of the Rapidly-exploring Random Tree algorithm, where the likelihood of the obstacles trajectory and the probability of collision is explicitly taken into account.”
Miura, Jun, Hiroshi Uozumi, and Yoshiaki Shirai. “Mobile robot motion planning considering the motion uncertainty of moving obstacles.” IEEE SMC'99 Conference Proceedings. 1999 IEEE International Conference on Systems, Man, and Cybernetics (Cat. No. 99CH37028). Vol. 4. IEEE, 1999. — This paper describes “a motion planning method for a mobile robot in the situation where there are both static and moving obstacles”. 
J. Miura and Y. Shirai, “Modeling motion uncertainty of moving obstacles for robot motion planning,” Proceedings 2000 ICRA. Millennium Conference. IEEE International Conference on Robotics and Automation. Symposia Proceedings (Cat. No.00CH37065), 2000, pp. 2258-2263 vol.3, doi: 10.1109/ROBOT.2000.846363. — “This paper describes a “method of modeling the motion uncertainty of moving obstacles and its application to mobile robot motion planning. The method explicitly considers three sources of motion uncertainty: path ambiguity, velocity uncertainty, and observation uncertainty. The model is represented by a probabilistic distribution over possible position on a path of a moving obstacle. Using this model, the best robot motion is selected which minimizes the expected time of reaching the destination. By considering not the range but the distribution of the uncertainty, more efficient behaviors of the robot are realized”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661